Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 21, 2011                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

  142754 & (70) (74)                                                                                 Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  BONNIE YACKISH,                                                                                        Brian K. Zahra,
      Plaintiff-Appellant/Cross-Appellee,                                                                           Justices

  v                                                               SC: 142754
                                                                  COA: 289671
  STATE FARM MUTUAL AUTOMOBILE                                    Ingham CC: 06-000941-NF
  INSURANCE COMPANY,
        Defendant-Appellee/Cross-Appellant
  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the February 1, 2011 judgment of the
  Court of Appeals and the application for leave to appeal as cross-appellant are
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant plaintiff’s
  application for leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2011                  _________________________________________
         h0914                                                               Clerk